Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to amendment filed 3/14/2021.
Claims 1-3, 6-10, 13-17, 20-21, 23, 25, 28-30 are allowed. Claim(s) 1, 8, 15, is/are independent claims. Claim(s) 4, 5, 11, 12, 18, 19, 22, 24, 26, 27 is/are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Hopfinger (72,567) on 6/9/2021.

The application has been amended as follows: 
In the Claims: 

1. (Currently Amended) A computer implemented method, comprising:
receiving, by at least one processor using a web browser, a page, a template engine, and a view file from a server; and

identifying, by the at least one processor using the template engine, a page element of the page that uses a cascading style sheet (CSS) grid layout based on the view file;
generating, by at least one processor using the template engine, a grid layout component defining a first layout type of the page element using a first template specified by the view file for the page element, and the CSS grid layout corresponding to the page element, wherein the generating the grid layout component comprises generating a grid component comprising a set of grid cell components, wherein each grid cell component in the set of grid of cell components is mapped to a corresponding grid cell in the CSS grid layout corresponding to the page element based on the first template, and each grid cell component in the set of grid of cell components enables the corresponding grid cell in the CSS grid layout corresponding to the page element to be addressable via an event based on the corresponding grid cell component storing a mapping to one or more rows and one or more columns in the CSS grid layout corresponding to the page element; 
displaying, by the at least one processor using the template engine, the page element according to the first layout type;
detecting, by the at least one processor using the template engine, a change in a characteristic of a viewer that satisfies a breakpoint specified in the view file for the page element; 

redefining, by the at least one processor using the generated grid layout component, a portion of the generated set of grid cell components to different corresponding grid cells in the CSS grid layout corresponding to the page element using the second template thereby rendering the page element according to the second layout type.

2. (Previously Presented) The method of claim 1, further comprising:
determining, by the at least one processor using the grid component, a display mode based on the view file;
creating, by the at least one processor using the grid component, an add-on component based on the display mode; and
attaching, by the at least one processor using the grid component, an event handler of the add-on component to a grid cell component in the set of grid cell components, wherein the event handler is triggered in response to an event at the grid cell component.

3. (Previously Presented) The method of claim 2, further comprising:
receiving, by the at least one processor at the event handler of the add-on component, the event;

modifying, by the at least one processor at the event handler of the add-on component, the corresponding grid cell component based on the change; and 
displaying, by the at least one processor using the grid component, the content of the set of grid cell components using the layout type based on the change.

4. (Canceled) 

5. (Canceled) 

6. (Previously Presented) The method of claim 1, wherein each grid cell component in the set of grid cell components is configured to display content of the corresponding grid cell in the CSS grid layout.

7. (Currently Amended) The method of claim 1, wherein the generating the grid layout component further comprises:
defining, by the at least one processor, a number of rows and columns of the CSS grid layout based on the first template. 

8. (Currently Amended) A system, comprising:
a memory; and
at least one processor coupled to the memory and configured to:

execute, using the web browser, the template engine, wherein to execute the template engine the at least one processor is further configured to:
identify, using the template engine, a page element of the page that uses a cascading style sheet (CSS) grid layout based on the view file;
generate, using the template engine, a grid layout component defining a first layout type of the page element using a first template specified by the view file for the page element, and the CSS grid layout corresponding to the page element, wherein the generating the grid layout component comprises generating a grid component comprising a set of grid cell components, wherein each grid cell component in the set of grid of cell components is mapped to a corresponding grid cell in the CSS grid layout corresponding to the page element based on the first template, and each grid cell component in the set of grid of cell components enables the corresponding grid cell in the CSS grid layout corresponding to the page element to be addressable via an event based on the corresponding grid cell component storing a mapping to one or more rows and one or more columns in the CSS grid layout corresponding to the page element;  
display, using the template engine, the page element according to the first layout type;
detect, using the template engine, a change in a characteristic of a viewer that satisfies a breakpoint specified in the view file for the page element; 

redefine, using the generated grid layout component, a portion of the generated set of grid cell components to different corresponding grid cells in the CSS grid layout corresponding to the page element using the second template thereby rendering the page element according to the second layout type.

9. (Original) The system of claim 8, the at least one processor further configured to:
determine, using the grid component, a display mode based on the view file;
create, using the grid component, an add-on component based on the display mode; and
attach, using the grid component, an event handler of the add-on component to a grid cell component in the set of grid cell components, wherein the event handler is triggered in response to an event at the grid cell component.

10. (Original) The system of claim 9, the at least one processor further configured to:
receive, at the event handler of the add-on component, the event;
determine, at the event handler of the add-on component, a change in the corresponding grid cell component;
modify, at the event handler of the add-on component, the corresponding grid cell component based on the change; and 


11. (Canceled) 

12. (Canceled) 

13. (Previously Presented) The system of claim 8, wherein each grid cell component in the set of grid cell components is configured to display content of the corresponding grid cell in the CSS grid layout.

14. (Currently Amended) The system of claim 8, wherein to generate the grid layout component the at least one processor is further configured to:
define a number of rows and columns of the CSS grid layout based on the first template. 

15. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
receiving, using a web browser, a page, a template engine, and a view file from a server; and
executing, using the web browser, the template engine, wherein the executing the template engine comprises:

generating, using the template engine, a grid layout component defining a first layout type of the page element using a first template specified by the view file for the page element, and the CSS grid layout corresponding to the page element, wherein the generating the grid layout component comprises generating a grid component comprising a set of grid cell components, wherein each grid cell component in the set of grid of cell components is mapped to a corresponding grid cell in the CSS grid layout corresponding to the page element based on the first template, and each grid cell component in the set of grid of cell components enables the corresponding grid cell in the CSS grid layout corresponding to the page element to be addressable via an event based on the corresponding grid cell component storing a mapping to one or more rows and one or more columns in the CSS grid layout corresponding to the page element;
displaying, using the template engine, the page element according to the first layout type;
detecting, using the template engine, a change in a characteristic of a viewer that satisfies a breakpoint specified in the view file for the page element; 
loading, using the template engine, a second template specified by the view file for the page element based on the detected change, wherein the second template defines a second layout type of the page element; and
redefining, using the generated grid layout component, a portion of the generated set of grid cell components to different corresponding grid cells in the CSS 

16. (Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising:
determining, using the grid component, a display mode based on the view file;
creating, using the grid component, an add-on component based on the display mode; and
attaching, using the grid component, an event handler of the add-on component to a grid cell component in the set of grid cell components, wherein the event handler is triggered in response to an event at the grid cell component.

17. (Previously Presented) The non-transitory computer-readable medium of claim 16, the operations further comprising:
receiving, at the event handler of the add-on component, the event;
determining, at the event handler of the add-on component, a change in the corresponding grid cell component;
modifying, at the event handler of the add-on component, the corresponding grid cell component based on the change; and 
displaying, using the grid component, the content of the set of grid cell components using the layout type based on the change.

18. (Canceled) 

19. (Canceled) 

20. (Previously Presented) The non-transitory computer-readable medium of claim 15, wherein each grid cell component in the set of grid cell components is configured to display content of the corresponding grid cell in the CSS grid layout.

21. (Previously Presented) The method of claim 1, wherein the CSS grid layout conforms to a CSS standard.

22. (Canceled)

23. (Previously Presented) The method of claim 1, further comprising:
determining, by the at least one processor using the grid component, a display mode in response to loading the second template;
creating, by the at least one processor using the grid component, an add-on component based on the display mode; and
attaching, by the at least one processor using the grid component, an event handler of the add-on component to a grid cell component in the set of grid cell components, wherein the event handler is triggered in response to an event at the grid cell component.

24. (Canceled)

25. (Previously Presented) The system of claim 8, the at least one processor further configured to:
determine, using the grid component, a display mode in response to loading the second template;
create, using the grid component, an add-on component based on the display mode; and
attach, using the grid component, an event handler of the add-on component to a grid cell component in the set of grid cell components, wherein the event handler is triggered in response to an event at the grid cell component.

26. (Canceled) 

27. (Canceled) 

28. (Previously Presented) The method of claim 1, wherein each grid cell component in the set of grid of cell components is a scripting object.

29. (Previously Presented) The method of claim 1, wherein the view file is an Extensible Markup Language (XML) file, and the first template is a XML file or a scripting object notation file.

further comprises:
downloading, by the at least one processor using the template engine, the second template from the server.


Allowable Subject Matter
Claims 1-3, 6-10, 13-17, 20-21, 23, 25 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments filed 3/16/2021 (see page 16) are persuasive. 
The prior art fails to disclose or suggest the combination of limitations recited in each of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Email: benjamin.smith@uspto.gov


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144